The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                  July 3, 2019

                               2019COA103

No. 17CA2299, People v. Medina — Criminal Law — Uniform
Mandatory Disposition of Detainers Act; Courts and Court
Procedure — Jurisdiction of Courts — Subject Matter
Jurisdiction

     A division of the court of appeals concludes that a

superintendent’s alleged failure to deliver a defendant’s request for

final disposition under the Uniform Mandatory Disposition of

Detainers Act did not divest the court of jurisdiction, and, therefore,

the defendant waived his right to dismissal under section 16-14-

103, C.R.S. 2018, when he entered a guilty plea.
COLORADO COURT OF APPEALS                                       2019COA103


Court of Appeals No. 17CA2299
City and County of Denver District Court No. 15CR3728
Honorable Sheila A. Rappaport, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Delano M. Medina,

Defendant-Appellant.


                              ORDER AFFIRMED

                                  Division II
                        Opinion by JUDGE FURMAN
                       Dailey and Lipinsky, JJ., concur

             Prior Opinion Announced April 25, 2019, WITHDRAWN

 OPINION PREVIOUSLY ANNOUNCED AS “NOT PUBLISHED PURSUANT TO
 C.A.R. 35(e)” ON APRIL 25, 2019, IS NOW DESIGNATED FOR PUBLICATION

                           Announced July 3, 2019


Philip J. Weiser, Attorney General, Brock J. Swanson, Assistant Attorney
General, Denver, Colorado, for Plaintiff-Appellee

Delano M. Medina, Pro Se
¶1    Defendant, Delano M. Medina, pleaded guilty to second degree

 assault and was sentenced to four years in the custody of the

 Department of Corrections. Medina then filed two motions asking

 the court to dismiss his conviction under the Uniform Mandatory

 Disposition of Detainers Act (UMDDA), sections 16-14-101 to -108,

 C.R.S. 2018. Medina’s first motion was a motion to dismiss for lack

 of subject matter jurisdiction pursuant to C.R.C.P. 60(b)(4), and his

 second motion was a postconviction motion pursuant to Crim. P.

 35(c). The district court construed both motions as a petition for

 postconviction relief pursuant to Crim. P. 35(c). The court then

 denied the motions.

¶2    On appeal, Medina contends that the district court lacked

 jurisdiction to accept his guilty plea and should have dismissed the

 case under section 16-14-104, C.R.S. 2018. His contention is

 based on the premise that he was not brought to trial within the

 statutorily required time period under the UMDDA. Because we

 disagree with Medina’s contention, we affirm the district court’s

 order.

                              I. UMDDA



                                   1
¶3    Medina contends that he made a valid request for final

 disposition in accordance with the requirements of the UMDDA,

 and that the district court did not have jurisdiction under section

 16-14-104 to accept his guilty plea because more than 182 days

 had passed after his request. We are not persuaded.

                        A. Standard of Review

¶4    We review the summary denial of a postconviction motion de

 novo. People v. Aguilar, 2012 COA 181, ¶ 6. In postconviction

 proceedings, the legality of the judgment and the regularity of the

 proceedings are presumed. Id.

¶5    We note that in ruling on Medina’s motion, it appears that the

 district court did not address the requirements of the UMDDA. But

 a district court’s ruling may be upheld on any ground supported by

 the record, regardless of whether that ground was relied upon or

 even contemplated by the court. See People v. Scott, 116 P.3d 1231,

 1233 (Colo. App. 2004).

                  B. Applicable Law under UMDDA

¶6    The UMDDA gives prisoners a mechanism for insisting on

 speedy and final disposition of untried charges. People v. McKimmy,

 2014 CO 76, ¶ 22. It allows “[a]ny person who is in the custody of

                                   2
 the department of corrections” to request a “final disposition of any

 untried indictment, information, or criminal complaint.” § 16-14-

 102(1), C.R.S. 2018. “The request shall be in writing addressed to

 the court in which the indictment, information, or criminal

 complaint is pending and to the prosecuting official.” Id. The

 defendant must deliver the request to the superintendent where he

 or she is confined, and the superintendent must in turn send a

 registered copy to the court and prosecutor. § 16-14-103, C.R.S.

 2018; McKimmy, ¶ 23.

¶7     Under the UMDDA, “no court of this state shall any longer

 have jurisdiction” over the complaint if it is not brought to trial

 “[w]ithin one hundred eighty-two days after the receipt of the

 request by the court and the prosecuting official, or within such

 additional time as the court for good cause shown in open court

 may grant.” § 16-14-104(1); see McKimmy, ¶ 22. And because the

 requirements of section 16-14-104 are jurisdictional, the defect is

 not waived by a guilty plea. People v. Gess, 250 P.3d 734, 736

 (Colo. App. 2010). But “substantial compliance alone is insufficient

 to satisfactorily invoke a prisoner’s UMDDA rights.” McKimmy, ¶

 24.

                                    3
                     C. Medina’s UMDDA Request

¶8     Medina contends that he properly submitted the request for

  final disposition by providing it to his superintendent. But he does

  not contend that the district court and the prosecution ever

  received the request.

¶9     We also note that the district court file and record on appeal

  do not show that a UMDDA request was ever filed with the district

  court, or even mentioned in court before Medina filed his

  postconviction motion. And on appeal, Medina acknowledges that

  “the request may not have been provided to the court and

  prosecutor” and the request “appears nowhere in the Register of

  Actions.”

¶ 10   The UMDDA “requires the court and the prosecution to

  safeguard a defendant’s UMDDA rights once he actually invokes

  them.” McKimmy, ¶ 30. But “logic dictates that the prosecution

  can only effectuate the [UMDDA’s] goal of ensuring speedy trials if it

  gains actual knowledge of a defendant’s UMDDA request.”

  McKimmy, ¶ 30; see § 16-14-102(1) (a prisoner’s request must be

  addressed to the court and to the prosecution). The court and

  prosecution “cannot be expected to affirmatively enforce a

                                    4
  defendant’s UMDDA request . . . if [they] never learn[] of the request

  in the first place.” McKimmy, ¶ 30.

¶ 11   Because the record does not show that the court or

  prosecution ever received or were otherwise made aware of Medina’s

  request, Medina’s request never triggered the 182-day period. See

  People v. Roberts, 2013 COA 50, ¶ 23 (the defendant’s UMDDA

  rights were not invoked until the court and prosecution had actual

  knowledge of the request).

¶ 12   And because Medina did not submit a valid request for final

  disposition, he has not alleged facts that establish that the district

  court lacked jurisdiction under section 16-14-104 to accept his

  guilty plea. Thus, the district court properly denied Medina’s

  motion.

              II. Superintendent’s Failure to Mail Request

¶ 13   Medina also contends, for the first time on appeal, that he is

  entitled to relief under the provision of the UMDDA that requires a

  superintendent of a correctional facility to “[s]end, by registered

  mail, a copy of the request made by the prisoner” to “both the court

  having jurisdiction of the untried offense and to the prosecuting

  official charged with the duty of prosecuting the offense.” § 16-14-

                                     5
  103(1)(b). We conclude that the claim is not properly before us on

  appeal and, at any rate, that Medina waived this argument.

                           A. Standard of Review

¶ 14   This issue also depends on the statutory construction of the

  UMDDA, which we review de novo. Carr, 205 P.3d at 473.

¶ 15   Whether a defendant made a valid waiver of a right is also a

  question of law subject to de novo review. Stackhouse v. People,

  2015 CO 48, ¶ 4.

         B. Issues Not Raised at the District Court and Waiver

¶ 16   Medina contends that he delivered a proper request under the

  UMDDA to the superintendent of the correctional facility. And he

  cites to cases that hold that his rights under the UMDDA “cannot

  be defeated by the superintendent’s failure to comply with his

  statutory duties under section 16-14-103.” People v. Trancoso, 776
P.2d 374, 380-81 (Colo. 1989); see also Martin v. People, 738 P.2d
789, 792 (Colo. 1987) (a superintendent’s failure to fulfill the duties

  imposed by section 16-14-103 is a violation of the UMDDA that is

  independent of any violation under section 16-14-104). Thus, in

  his view, we must remand for the district court to dismiss the

  charges against him.

                                     6
¶ 17   We disagree, for two reasons. First, Medina did not present

  this factual contention or the documents he attached to his opening

  brief in the district court. See People v. Rodriguez, 914 P.2d 230,

  251 (Colo. 1996) (holding that a defendant may not use his brief on

  appeal to fortify issues inadequately raised or supported by his

  motion); People v. Wolfe, 213 P.3d 1035, 1037 (Colo. App. 2009)

  (issues not raised in a postconviction motion will not be considered

  on appeal of the denial of that motion); see also People v.

  Rubanowitz, 688 P.2d 231, 242 n.5 (Colo. 1984) (documents

  attached to appellate brief but not presented in district court would

  not be considered on appeal); People v. Lucero, 2013 COA 53, ¶ 15

  (same), aff’d, 2017 CO 49. Because Medina did not properly raise

  this issue in the district court, we need not consider it on appeal.

¶ 18   Second, Medina’s argument disregards that a defendant who

  enters a guilty plea waives nonjurisdictional claims. See People v.

  Wilson, 251 P.3d 507, 508 (Colo. App. 2010); People v. Carroll, 939
P.2d 452, 453-55 (Colo. App. 1996). And contrary to Medina’s

  contention, the superintendent’s alleged failure to comply with

  section 16-14-103 (duties of superintendent upon delivery of

  request) here did not divest the court of jurisdiction.

                                     7
¶ 19   Subject matter jurisdiction is conferred by the constitution

  and laws of the state. Wilson, 251 P.3d at 508; cf. People v.

  McMurtry, 122 P.3d 237, 242 (Colo. 2005) (observing, among other

  things, that “no words in the statute state that the right to a speedy

  trial involves the issue of subject matter jurisdiction”).

¶ 20   There is no language in section 16-14-103 that indicates that

  a violation of the superintendent’s duties would deprive the court of

  jurisdiction. And we note that a superintendent’s violation of other

  statutory duties under the UMDDA does not deprive a court of

  jurisdiction. See People v. Slusher, 43 P.3d 647, 650 (Colo. App.

  2001) (concluding that a superintendent’s failure to comply with

  section 16-14-102(2)-(3) does not deprive a court of jurisdiction). In

  fact, a superintendent’s failure to comply with section 16-14-103,

  like the failure to comply with section 16-14-102(2)-(3), does not

  justify dismissal of the charges if the People can establish that the

  defendant was not prejudiced by the violation. Trancoso, 776 P.2d

  at 382 n.12.

¶ 21   This contrasts with the effect of the court or prosecutor

  violating section 16-14-104(1), discussed above, which requires that



                                      8
  “no court of this state shall any longer have jurisdiction” over the

  matter.

¶ 22   Thus, we conclude that a violation of section 16-14-103, like a

  violation of section 16-14-102(2)-(3), does not deprive the district

  court of subject matter jurisdiction.

¶ 23   As a result, regardless of whether the superintendent failed to

  properly forward Medina’s request for final disposition, Medina here

  waived his right to dismissal under section 16-14-103 when he

  entered a guilty plea.

                             IV. Conclusion

¶ 24   The order is affirmed.

       JUDGE DAILEY and JUDGE LIPINSKY concur.




                                     9